Name: Commission Regulation (EC) NoÃ 800/2007 of 6 July 2007 amending Regulation (EEC) NoÃ 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings
 Type: Regulation
 Subject Matter: farming systems;  economic geography;  national accounts
 Date Published: nan

 7.7.2007 EN Official Journal of the European Union L 179/3 COMMISSION REGULATION (EC) No 800/2007 of 6 July 2007 amending Regulation (EEC) No 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 79/65/EEC of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community (1), and in particular Article 4(4) thereof, Whereas: (1) Article 2 of Commission Regulation (EEC) No 1859/82 (2) fixes per Member State the threshold of economic size of returning holdings falling within the field of survey of the farm accountancy data network. (2) Annex I to Regulation (EEC) No 1859/82 fixes the number of returning holdings per division. (3) By reason of the accession of Bulgaria and Romania the threshold as well as the number of returning holdings for these two new Member States should be fixed. (4) In order to guarantee a more efficient representativeness of the Slovakian sample, the threshold as well as the number of returning holdings concerning Slovakia should be adapted. (5) Regulation (EEC) No 1859/82 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Community Committee for the Farm Accountancy Data Network, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1859/82 is amended as follows: 1. Article 2 is replaced by the following: Article 2 For the 2007 accounting year (a period of 12 consecutive months beginning between 1 January 2007 and 1 July 2007) and for subsequent accounting years, the threshold as referred to in Article 4 of Regulation No 79/65/EEC in ESU shall be as follows:  Belgium: 16 ESU,  Bulgaria: 1 ESU,  Czech Republic: 4 ESU,  Denmark: 8 ESU,  Germany: 16 ESU,  Estonia: 2 ESU,  Ireland: 2 ESU,  Greece: 2 ESU,  Spain: 2 ESU,  France: 8 ESU,  Italy: 4 ESU,  Cyprus: 2 ESU,  Latvia: 2 ESU,  Lithuania: 2 ESU,  Luxembourg: 8 ESU,  Hungary: 2 ESU,  Malta: 8 ESU,  Netherlands: 16 ESU,  Austria: 8 ESU,  Poland: 2 ESU,  Portugal: 2 ESU,  Romania: 1 ESU,  Slovenia: 2 ESU,  Slovakia: 8 ESU,  Finland: 8 ESU,  Sweden: 8 ESU,  United Kingdom (with the exception of Northern Ireland): 16 ESU,  United Kingdom (only Northern Ireland): 8 ESU.. 2. In Article 5, the following subparagraph is added: Bulgaria and Romania shall forward to the Commission their selection plan for the accounting year 2007 before 31 July 2007.. 3. Annex I is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from the 2007 accounting year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ 109, 23.6.1965, p. 1859/65. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 28). (2) OJ L 205, 13.7.1982, p. 5. Regulation as last amended by Regulation (EC) No 1860/2006 (OJ L 358, 16.12.2006, p. 31). ANNEX Annex I to Regulation (EEC) No 1859/82 is amended as follows: (1) The part concerning Slovakia is replaced by the following: 810 SLOVAKIA 502 (2) The following tables concerning Bulgaria and Romania are added: Reference number Name of division Number of returning holdings per accounting year 2007 2008 2009 onwards 830 BULGARIA 2 000 2 000 2 000 (1) Reference number Name of division Number of returning holdings per accounting year 2007 2008 2009 2010 onwards 840 ROMANIA 1 000 2 000 4 000 6 000 (2) (1) For 2009 and subsequent accounting years Bulgaria will have six divisions (Annex to Regulation No 79/65/EEC) and this number of returning holdings, which corresponds to the total for the country, will be allocated per division. (2) For 2010 and subsequent accounting years Romania will have eight divisions (Annex to Regulation No 79/65/EEC) and this number of returning holdings, which corresponds to the total for the country, will be allocated per division.